             Entered on Docket December 17, 2020
                                                       Below is the Order of the Court.


 1
                                                        ___________________
 2
                                                        Christopher M. Alston
 3                                                      U.S. Bankruptcy Judge
                                                        (Dated as of Entered on Docket date above)
 4

 5

 6
          _______________________________________________________________
 7

 8

 9
     Christopher M. Alston
10   Bankruptcy Judge
11
     United States Courthouse
     700 Stewart Street, Suite 6301
12   Seattle, WA 98101
     206-370-5330
13

14                    IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                        WESTERN DISTRICT OF WASHINGTON AT SEATTLE
15

16
     In re
17                                              Case No. 09-15167
     Jack Carlton Cramer, Jr,
18

19
                           Debtor(s).
20
     Jack Carlton Cramer, Jr,                   Adv. No. 20-01047
21
                           Plaintiff,           JUDGMENT VOIDING MONEY
22
                                                JUDGMENT AND ENJOINING
23                                              ENFORCEMENT OF 21st MORTGAGE
                                                CORPORATION’S JUDGMENT LIEN
24

25
     v.

26   21st Mortgage Corporation,
27                         Defendant.
28




     Order - 1


      Case 20-01047-CMA           Doc 37   Filed 12/17/20   Ent. 12/17/20 10:43:49          Pg. 1 of 2
                                                          Below is the Order of the Court.


             Based upon the Order Denying 21st Mortgage’s Motion for Summary Judgment (Dkt.
 1
     No. 35) and the Order Granting Plaintiff’s Cross Motion for Summary Judgment (Dkt. No. 36), it
 2
     is hereby
 3
            ORDERED, ADJUDGED and DECREED as follows:
 4

 5
        1. Judgment is granted in favor of the Plaintiff and against Defendant on Plaintiff’s claims
 6          in the Complaint;
 7      2. The “Judgment for Money Owed” filed in King County Superior Court in the State of
 8          Washington, Case No. 15-2-2151 2-4 SEA (the “State Court Judgment”) is void as a
 9          violation of the discharge injunction under 11 U.S.C. § 524(a)(2);

10
        3. Any enforcement of the State Court Judgment is void and in violation of the discharge
            injunction under 11 U.S.C. § 524(a)(2); and
11
        4. The judgment lien recorded on August 2, 2016 under instrument number
12
            20160802000179 in the King County Recorder's Office and encumbering the real
13
            property located at 15605 63rd Ave NE, Kenmore, WA 98028 that is legally described as
14
            "Lots 1 in Block 3 of the Inglewoods No. 2, as per Plat recorded in Volume 54 of Plats,
15
            Pages 30 and 31, Records of King County Auditor" is void and any enforcement is
16          hereby enjoined.
17

18                                        ///END OF ORDER///
19

20

21

22

23

24

25

26

27

28




     Order - 2


      Case 20-01047-CMA         Doc 37     Filed 12/17/20    Ent. 12/17/20 10:43:49      Pg. 2 of 2
